Continued from Box 7:
The newly proposed amendments have been entered, however they are seen to be disclosed by the previously cited prior art. Koros discloses the adsorbent is retained throughout the fiber in the Figures (all) and specifically discloses that the adsorbent is “dispersed in the polymer matrix” [0022].

Continued from Box 12: 
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Koros does not disclose that the adsorbent is retained in the porous fiber; The Examiner disagrees. Koros discloses the adsorbent is retained throughout the fiber in the Figures (all) and specifically discloses that the adsorbent is “dispersed in the polymer matrix” [0022]. Applicant’s argue that because Koros also discloses the adsorbent may take other forms that may not be considered “physically mixed” with the fiber that Koros thus does not disclose the adsorbent is physically mixed with the fiber, however these other embodiments that have not been cited by the Examiner do not have relevance to the embodiments referenced by the Examiner, i.e. granular adsorbents incorporated in the fiber where the adsorbent is “dispersed in the polymer matrix” [0022], which are seen to disclose the claimed structure of “physically mixed” given the broadest reasonable interpretation of the term.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fiber does not leak phosphorus adsorbent into the liquid to be treated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to Applicant’s arguments that “the three physical properties of (1) a solubility of 10 mg or less in 100 g of water at 20°C in a state of being supported in the porous fiber; (2) a pH change of -1.0 to + 1.0 in the physiological saline when 0.2 g of the porous fiber composition is stirred in 10 ml of the physiological saline for 4 hours; and (3) a phosphorus adsorption capability of 3.0 mg/g or more that are asserted by the Examiner to be inherent are not necessarily present in a Koros fiber that is modified by Tamagawa”; the Examiner disagrees.  These properties are disclosed by the instant specification to be inherent to the adsorbent titanium dioxide in Table 1, and Applicants have not shown why the titanium dioxide disclosed would produce different results than that claimed; thus these properties are properly considered to be inherent.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773